Portions of this exhibit have been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
Omissions are designated as ***.




Exhibit 10.5
THIS DEED is made as a deed with an effective date of 27 February 2013 between:
MYLAN INC., a company incorporated in Pennsylvania (registered CIK number
0000069499) and whose registered office is at 1500 Corporate Drive, Canonsburg
PA 15317, United States (the "Singapore Purchaser"); and
STRIDES ARCOLAB LIMITED a company incorporated in India whose registered office
is at 201, Devavrata, Sector 17, Vashi, Navi Mumbai – 400703, India ("SAL").
Share Purchase Agreement with an effective date of 27 February 2013 between,
among others, the Singapore Purchaser and Agila Specialties Asia Pte Ltd.
("Strides Singapore") for the sale and purchase of the entire issued share
capital of Agila Specialties Global Pte Ltd ("Agila Global") (the "Singapore
SPA")


1.    Interpretation
(a)
Unless otherwise expressly indicated, capitalised terms not defined herein shall
have the same meanings as in the Singapore SPA and references to Clause or
Schedule numbers in this Deed shall be to the respective Clause or Schedule
numbered as such in the Singapore SPA.

(b)
The provisions of paragraph 2 of Schedule 12 (Definitions and Interpretation)
shall apply to this Deed mutatis mutandis.

(c)
All references herein to "the date of this Deed" or "the date hereof" or other
similar phrases shall be interpreted and construed as references to its
effective date of February 27, 2013; and (ii) all references to the date of this
Deed in any other Transaction Document shall be interpreted and construed as
references to such effective date.



2.    Introduction
(a)
SAL is the parent company of Strides Singapore. SAL is aware, in its capacity as
the sole shareholder of Strides Singapore, that Strides Singapore has entered
into the Singapore SPA to effect the sale of its shares in Agila Global to the
Singapore Purchaser. SAL is referred to herein as the "Seller Parent" or the
"Guarantor". Strides Singapore is referred to herein as the "Seller". The
Singapore Purchaser is referred to herein as the "Purchaser" (and together with
SAL, the "Parties").

(b)
At the request of Purchaser, the Seller Parent has agreed to guarantee the due
and punctual payment, performance, observance and discharge by Strides
Singapore, in its capacity as the Seller, of its financial obligations of
whatever nature under the Singapore SPA and any other documents referred to
therein (including its obligations to pay damages under the Singapore SPA or any
other documents referred to therein) and to procure the performance of the
Seller's other obligations of whatever nature, in each case on the terms and
conditions set out in this Deed.

(c)
The Seller Parent confirms that it has been provided with a copy of the
Singapore SPA prior to the execution of this Deed and acknowledges the terms and
conditions of the Singapore SPA.

(d)
The Seller Parent and the Purchaser agree to execute and deliver this as a Deed.


1

--------------------------------------------------------------------------------






3.    Guarantor's Warranties
The Seller Parent hereby warrants to the Purchaser on the date of this Deed
that:
(a)
it is a public limited company, duly established and validly existing under the
laws of India and has the power to own its assets and carry on its business as
it is being conducted as at the date hereof;

(b)
the financial obligations of the Seller Parent in its capacity as the Guarantor,
when taken as a whole together with other similar financial obligations referred
to in the ODI Regulations (as defined below) of the Seller Parent, are within
the limits imposed by the Foreign Exchange Management (Transfer or Issue of Any
Foreign Security) Regulations, 2004 and the Master Circular dated 1 July 2012 on
Direct Investments by Residents in a Joint Venture or Wholly Owned Subsidiary
Abroad issued by the Reserve Bank of India ("RBI") and such other circulars and
notifications issued by the RBI varying, amending, supplementing or replacing
the aforementioned regulation and circular (together the "ODI Regulations") and
other applicable foreign exchange regulations of the Reserve Bank of India and,
when taken together with such other obligations, do not exceed 400% of its Net
Worth (as defined in the ODI Regulations) on the date of the last audited
balance sheet);

(c)
the obligations expressed to be assumed by it under this Deed are legal, valid,
binding and enforceable obligations;

(d)
it has full power and authority to enter into, execute and deliver this Deed and
to perform its obligations hereunder, and has taken all necessary action to
authorise its entry into, performance and delivery of, this Deed and the
transactions contemplated by it;

(e)
any and all authorisations (of whatever kind) required or necessary to enable it
lawfully to enter into, and exercise its rights and comply with its obligations
pursuant to, this Deed and to make this Deed admissible in evidence in England,
have been obtained or effected and are in full force and effect; and

(f)
neither the execution and the delivery of this Deed, nor the performance by the
Seller Parent of its obligations hereunder, will violate or conflict with any
Applicable Law, statute, regulation, rule, injunction, judgment, order, decree
or ruling of any Governmental Authority to which the Seller Parent is subject,
or any provision of its organizational or constitutional documents or any
agreement, deed or instrument binding on it or any of its assets to which the
Seller Parent is party.

SAL hereby agrees that it shall take the necessary steps to apply for approval
of the RBI if required, as soon as reasonably practicable after the date hereof
and that it shall use its best efforts to obtain the RBI approval as soon as
reasonably practicable thereafter.
4.    Guarantee, Undertaking and Indemnity
(a)
Subject to paragraphs 4(b) and 4(c) below, the Seller Parent (in its capacity as
the Guarantor) hereby irrevocably and unconditionally:

i.
guarantees to the Purchaser the due and punctual payment, performance,
observance and discharge by the Seller (in such capacity, a "Guaranteed Party")
of its financial obligations (including tax and damages) of whatever nature
under the Singapore SPA and any other documents referred to therein (including
its limitations to pay damages under the Singapore SPA and any other documents
referred to therein) (the "Guaranteed Obligations"); and

ii.
undertakes that it shall procure the due and punctual Completion, observance and
discharge by the Seller (in such capacity, a "Guaranteed Party") of any of its
other obligations of whatever nature under the Singapore SPA and any other


*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


2

--------------------------------------------------------------------------------






documents referred to therein (the "Other Obligations") (the Guaranteed
Obligations and the Other Obligations are collectively termed herein as
“Obligations”);
iii.
undertakes to the Purchaser that it shall pay on demand each sum which the
Seller is liable to pay under the Singapore SPA and any other documents referred
to therein; and

iv.
agrees with the Purchaser, as an independent and primary obligation and without
prejudice to paragraphs 4(a)i, 4(a)ii and 4(a)iii above, to indemnify and keep
indemnified and hold harmless the Purchaser on an after-Tax basis from and
against all and any claims, judgments, damages, penalties, fines, costs,
liabilities and losses, including the settlement of claims and reasonable
attorneys' fees, expenses and/or charges ("Losses") which the Purchaser incurs
or suffers or which may be brought against the Purchaser arising out of, in
respect of or in connection with any failure by the Guaranteed Party to:

A.
perform, observe or discharge in full or in part, all or any part of the
Obligations; or

B.
perform, observe or discharge any of the Obligations as a result of the
Obligations being or becoming unenforceable, invalid, illegal, non-binding,
ineffective or being avoided for any reason whatsoever to any extent as against
the Seller, whether or not such defect (or the circumstances giving rise to such
defect) was known (or ought to have been known) by the Purchaser or any other
person,

provided that the liability of the Guarantor under this paragraph 4(a)iv shall
be no greater than the Seller's liability in respect of the Obligations was (or
would have been, had the Obligations been fully enforceable) under the Singapore
SPA.
(b)
***

(c)
The guarantee set out in paragraph 4(a)i above is a continuing guarantee and
shall remain in full force and effect until (i) the Singapore SPA terminates in
terms thereof, or (ii) if Completion occurs then the day which falls *** after
the Completion Date (the "Termination Date") save in respect of any claim or
demand made hereunder or pursuant hereto on or before the Termination Date where
such claim or demand has not been paid, performed, settled, observed or
discharged or otherwise satisfied in full regardless of any intermediate payment
or discharge in whole or in part (in which case this guarantee shall terminate
upon such payment, performance, settlement, observation or discharge of such
claim or demand).

(d)
Without prejudice to the rights of the Purchaser against a Guaranteed Party, the
Seller Parent shall be a primary obligor and shall be deemed a principal debtor
in respect of the Obligations and not as surety.

(e)
The Purchaser may make any number of demands of the Guarantor under this Deed.

(f)
The obligations of the Guarantor under this Deed are in addition to (and not in
substitution for) any other security or guarantee which is or may be held by the
Purchaser or any other person from time to time in respect of the Obligations or
any other right that the Purchaser may have in contract or in law in relation to
the Obligations.

(g)
The Purchaser may enforce its rights against the Guarantor without first having
recourse to any other such agreement or security or exercising any rights or
remedies against a Guaranteed Party.


*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


3

--------------------------------------------------------------------------------






(h)
The guarantee and indemnity set out in this Deed shall be irrevocable and a
continuing security which shall continue in full force and effect and the
Guarantor's liability to the Purchaser shall not be discharged, impaired or
affected by:

i.
any legal limitation, disability or incapacity or other circumstances relating
to the Guaranteed Party or any change in the members or status of the Guaranteed
Party or any other Person;

ii.
any amendment or variation of any of the terms of the Singapore SPA and any
other documents referred to therein or of any of the Obligations;

iii.
any time, waiver or consent granted to or composition with the Guaranteed Party
or any other Person;

iv.
any defect in the obligations of the Guaranteed Party;

v.
the bankruptcy, liquidation or dissolution of the Guaranteed Party or the
appointment of a receiver, administrative receiver or administrator or
Guaranteed Party's assets or any other insolvency Proceeding relating to the
Guaranteed Party or any change of Control of the Guarantor or Guaranteed Party
or any other matter affecting the obligation of the Guaranteed Party to perform
any Obligation;

vi.
any unenforceability, illegality or invalidity of any obligation of any Person
under the Singapore SPA or and any other documents referred to therein; or

vii.
any other matter which, but for this Deed, would reduce, vitiate or affect the
obligations of a Guarantor in respect of the Obligations.

(i)
Until all of the Obligations have been unconditionally and irrevocably
discharged, the Guarantor agrees that:

i.
it will not make demand for the payment of any sum from the Guaranteed Party
connected with or in relation to the sum demanded by the Purchaser or claim any
set-off or counterclaim against the Guaranteed Party;

ii.
if the Guaranteed Party is bankrupt, insolvent or in liquidation, the Guarantor
will not prove in any such bankruptcy, insolvency or liquidation in competition
with the Purchaser; and

iii.
any security taken by the Guarantor from the Guaranteed Party in consideration
of this Guarantee and any money received by the Guaranteed Party by proving in
the bankruptcy, insolvency or liquidation of the Guaranteed Party, shall be held
in trust for the absolute benefit of the Purchaser in respect of the obligations
of the Guarantor under this Deed.

(j)
The Guarantor agrees that:

i.
if any payment received by the Purchaser from the Guaranteed Party in relation
to the Obligations is avoided or set aside on the subsequent bankruptcy,
insolvency or liquidation of the Guaranteed Party any amount received by the
Purchaser and subsequently repaid, shall not discharge or diminish the liability
of the Guarantor for the Obligations and this Deed shall apply as if such
payment had at all times remained owing by the Guaranteed Party; and

ii.
after a demand has been made by the Purchaser under this Deed and until the
amount demanded has been paid in full, the Purchaser may take such action as it
thinks fit against the Guaranteed Party to recover all sums due and payable to
it under the Singapore SPA and any other documents referred to therein, without
affecting the obligations of the Guarantor under this Deed.


*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


4

--------------------------------------------------------------------------------






(k)
Any amount which is owed by the Guarantor to the Purchaser under this Guarantee
and is not paid when due shall bear interest *** and be payable by the Guarantor
on demand of the Purchaser.

(l)
The Guarantor shall pay the reasonable charges (including legal and other costs
on a full indemnity basis) incurred by the Purchaser in relation to the
enforcement by the Purchaser of the obligations of the Guarantor in this Deed.

5.    Announcements
(a)
The Seller Parent agrees to be bound by the obligations set out in Clause 16.1,
mutatis mutandis, as if it were the Seller under the Singapore SPA.

(b)
The Singapore Purchaser (in its capacity as a Guaranteed Party) agrees to be
bound by the obligations set out in Clause 16.1, mutatis mutandis.

6.    Confidentiality
(a)
The Seller Parent agrees to be bound by the obligations set out in Clauses 16.2,
16.3 and 16.4, mutatis mutandis, as if it were the Seller under the Singapore
SPA.

(b)
The Singapore Purchaser (in its capacity as a Guaranteed Party) agrees to be
bound by the obligations set out in Clauses 16.2, 16.3 and 16.4, mutatis
mutandis.

7.    Remedies and Waivers
(a)
Any delay by any Party in exercising, or failure to exercise, any right or
remedy under this Deed shall not constitute a waiver of the right or remedy or a
waiver of any other rights or remedies and no single or partial exercise of any
rights or remedy under this Deed or otherwise shall prevent any further exercise
of the right or remedy or the exercise of any other right or remedy. No waiver
of this Deed or of any provision hereof will be effective unless it is in
writing and signed by the Party against whom such waiver is sought to be
enforced. Any waiver or any right or default hereunder shall be effective only
in the instance given and will not operate as or imply a waiver of any other or
similar right or default on any subsequent occasion.

(b)
The rights, powers and remedies provided in this Deed are cumulative and not
exclusive of any power, rights and remedies provided by law or otherwise.



8.    Miscellaneous
(a)
The Parties agree that this Deed shall constitute a Transaction Document for the
purposes of the Singapore SPA.

(b)
This Deed shall be binding on and be for the benefit of the successors and
personal representatives of the Parties and the permitted assigns and
transferees of the Singapore Purchaser.

(c)
The Guarantor shall not be entitled to assign or transfer all or any of its
respective rights, interests or obligations under this Deed.

(d)
No variation of this Deed shall be effective unless it is in writing (which, for
this purpose, does not include email) and signed by or on behalf of the Parties.
For this purpose, the term "variation" shall, in each case, include any
variation, supplement, amendment, deletion or replacement however effected.

(e)
Save as otherwise expressly stated herein, no term of this Deed shall be
enforceable under the Contracts (Rights of Third Parties) Act 1999 by a person
who is not a party to this Deed.


*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


5

--------------------------------------------------------------------------------






(f)
The Purchaser agrees that it shall not be entitled to recover damages or obtain
payment, reimbursement, restitution or indemnity more than once in respect of
any one shortfall, damage, deficiency, breach or other set of circumstances
which give rise to one or more claims under this Deed.

(g)
The Parties shall pay their own costs in connection with the preparation and
negotiation of this Deed and any matter contemplated by it.

(h)
This Deed was negotiated in English and, to be valid, all certificates, notices,
communications and other documents made in connection with it shall be in
English. If all or any part of this Deed or any such certificate, notice,
communication or other document is for any reason translated into any language
other than English the English text shall prevail. Each Party understands
English and is content for all communications relating to this Deed to be served
on it in English.

(i)
If at any time any provision of this Deed shall be held to be illegal, void,
invalid or unenforceable in whole or in part under any enactment or rule of law
in any jurisdiction, then:

i.
such provision shall:

A.
to the extent that it is illegal, void, invalid or unenforceable be given no
effect and shall be deemed not to be included in this Deed; and

B.
not affect or impair the legality, validity or enforceability in that
jurisdiction of any other provision of this Deed; or the legality, validity or
enforceability under the law of any other jurisdiction of such provision or any
other provision of this Deed; and

ii.
the Parties shall use all reasonable endeavours to replace such a provision with
a valid and enforceable substitute provision which carries out, as closely as
possible, the intentions of the Parties under this Deed.

(j)
Any date or period may be extended by mutual agreement between the Parties, but
time shall be of the essence as regards any date or period originally fixed or
any date or period extended pursuant to this paragraph.

(k)
The provisions of Clause 17 (Notices) shall apply to this Deed mutatis mutandis
except that the Guarantor's address for notices is:

Attention: Arun Kumar and Nasser Kabir
"Strides House"
Bilekahalli
Bannerghatta Road
Bangalore – 560076
India
With a copy to: Attention Anand Desai, Raksha Kothari
DSK Legal
Advocates & Solicitors
1203, One Indiabulls Centre
Tower 2, Floor 12 B
841, Senapati Bapat Marg
Elphinstone Road, Mumbai - 400 013
India
(l)
This Deed may be executed in any number of counterparts and by the Parties to it
on separate counterparts, each of which when executed and delivered constitutes
an original


*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


6

--------------------------------------------------------------------------------






of this Deed, but all the counterparts shall together constitute one and the
same instrument. Subject to Clause 8(p) hereof, the Parties agree that this Deed
shall be dated as of the date in New York at the time the Singapore Purchaser
signs its counterpart.
(m)
This Deed and any dispute or claim arising out of or in connection with it or
its subject matter, existence, negotiation, validity, termination or
enforceability (including non-contractual disputes or claims) shall be governed
by and construed in accordance with English law.

(n)
The provisions of Clause 19 (Arbitration) shall apply to this Deed mutatis
mutandis.

(o)
The Parties hereby agree that any previous agreements or deeds between them with
respect to the subject matter of this Deed shall automatically cease to have any
effect whatsoever on the date of this Deed.




*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


7

--------------------------------------------------------------------------------






IN WITNESS whereof this DEED has been executed by the Parties and delivered as a
deed on 5 April 2013 with an effective date of 27 February 2013.
EXECUTED as a DEED and DELIVERED on behalf of
 
STRIDES ARCOLAB LIMITED,
/s/ Nasser Kabir
a company incorporated in the Republic of
India, by NASSER KABIR,
Authorised Signatory
being a person who, in accordance with the laws of that territory, is acting
under the authority of the company
 
 
 
in the presence of:
 
Signature of Witness
/s/ Sherene Philip
 
 
Name of Witness (in BLOCK CAPITALS)
SHERENE PHILIP
 
 
Address of Witness
Strides House
 
Opp IIM-B Bilekhahalli
 
Bangalore - 76
EXECUTED as a DEED and DELIVERED on behalf of
 
MYLAN INC.,
/s/ Heather Bresch
a company incorporated in the United States of America, by HEATHER BRESCH, 
Authorised Signatory
being a person who, in accordance with the laws of that territory, is acting
under the authority of the company
 
 
 
in the presence of:
 
Signature of Witness
/s/ David Allen
 
 
Name of Witness (in BLOCK CAPITALS)
DAVID ALLEN
 
 
Address of Witness
***










*** Denotes confidential information that has been omitted from this exhibit and
filed separately with the Securities and Exchange Commission.


8